Name: Commission Regulation (EEC) No 344/87 of 3 February 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 2. 87 Official Journal of the European Communities No L 34/5 COMMISSION REGULATION (EEC) No 344/87 of 3 February 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 6 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 335, 13 . 12. 1985, p. 9 . No L 34/6 Official Journal of the European Communities 5. 2. 87 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1 20 122 1.28 130 132 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 220 230 2.40 2.50 2.50.1 07.01-13 07.01-15 ex 07.01-21 ex 07.01-22 07.01-23 ex 07.01-27 07.01-31 07.01-33 ex 07.01-36 07.01-41 07.01-43 07.01-45 07.01-47 ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 07.01-77 07.01-81 07.01-82 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 All ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 Till ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi - ­ sanguines 33,15 62,55 20,14 22,00 95,48 101,37 89,30 122.51 29,76 29,98 116.52 22.54 225,41 39,27 714,98 562,45 7927 53,38 73,50 980,32 29,74 91,58 96,27 66,26 43.18 74,60 41.19 51.55 101,70 173,36 40,92 1415 2670 861 939 4076 4327 3812 5230 1270 1280 4974 962 9623 1676 30524 24061 3384 2279 3137 41938 1269 3909 4110 2829 1843 3185 1758 2200 4342 7401 1747 258,84 488,38 157,42 171,77 745,48 791.46 697,26 956,55 232,40 234,14 909,79 176,05 1 759,93 306,66 5582,34 4395,12 618,96 416,79 573,87 7660,46 232,20 715,04 751,68 517,37 337,13 582.47 321,66 402.48 794,09 1 353,59 319,54 68,37 128,99 41,55 45.37 196,90 209,05 184,17 252,65 61.38 61,84 240,30 46,50 464.85 81,00 1474,47 1160,16 163,48 110,08 151,57 2022,11 61,33 188,86 198,54 136,65 89,04 153,85 84,96 106,30 209,74 357,52 84,40 227,69 429,61 138,87 151.10 655,77 696,22 61336 841,44 204,44 205,96 800,31 154,86 1 548,14 269,76 4910,57 3877,12 544,47 366,64 504,81 6757,62 20426 628,99 661,22 455.11 296,56 512,38 282^5 354,05 698,53 1 190,70 281,08 4992 9420 3014 3313 14379 15266 13449 18451 4482 4516 17549 3395 33947 5915 107677 84161 11939 8039 11069 146689 4478 13792 14499 9979 6502 11235 6204 7763 15317 26109 6163 25,75 48,58 15,62 17,08 74,16 78,73 6936 95,15 23,11 23,29 90.50 17.51 175,07 30,50 555,32 43625 61,57 41,46 57.08 760,37 23.09 71,13 74.77 51,46 33,53 57,94 31,99 40,03 78,99 134,65 31.78 48675 91838 29544 32300 140185 148832 131118 179877 43703 44030 171083 33105 330948 57667 1049736 824849 116393 78377 107914 1437668 43664 134461 141 350 97290 63396 109532 60487 75686 149325 254538 60088 76,99 145,26 46,84 51,09 221,74 235,42 207,40 284,52 69,12 69,64 270.61 5236 523,49 9121 1 660,47 1 307,74 184,11 123,97 170,69 2279,32 69,06 212,69 223,58 153,89 10028 173,25 95,67 119,72 236,20 402.62 95,04 24,68 46,56 14,87 16,37 71,07 75,46 66,48 91,20 22,15 2232 86,74 16,78 167,80 29,23 532^4 415,40 59,01 39,73 54,71 724,02 22.13 68,17 71,66 4932 32.14 55,53 30,66 38,37 75,71 129,05 30,46 5. 2. 87 Official Journal of the European Communities No L 34/7 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 2.503 2.60 2.60.1 2.60.2 2.603 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 295 2.100 2.110 2.120 2.130 2.140 2.150 2.160 1170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 / 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02-50 ex 08.02-J0 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-80 08.09-50 ex 08.09-80 ex 08.09-80 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons):  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees 32,68 38,59 40,16 35,87 58,28 56,16 37,67 36,41 55,38 173,02 114,11 101,92 48,82 164.90 138,22 191.18 250,64 88,56 117.07 323,19 131,10 22,75 54,32 124.08 47,87 256,04 73,55 174.91 1395 1651 1714 1534 2488 2397 1608 1554 2364 7386 4871 4360 2084 7040 5901 8162 10700 3788 4998 13797 5608 973 2319 5297 2048 10930 3140 7467 255,19 301,62 313,57 28035 455,07 438,52 294,12 28428 432,41 1350,94 890,97 796,49 38120 1 287,49 1 07921 1492,68 1956,90 692,07 914,04 252337 1024,49 177,79 424,17 968,78 374,10 1 999,07 57428 1 365,67 67,40 79,61 82,82 74,00 12020 115,82 77,68 75,09 114,21 356,82 23533 210,24 100,68 340,06 285,05 394,26 516,88 182,68 241.42 666,50 270.43 46,93 112,03 255,88 98,75 528,01 151,68 360,71 224,48 266,07 275.83 24730 40031 385,75 258.73 250,07 38038 1 18837 783,75 702,62 33533 1 132,56 94934 1313,05 1721,41 610,50 804,05 2219,71 903.74 156.84 373,13 852,19 330,01 1 758,50 505,17 120132 4922 5775 6048 5368 8777 8458 5673 5483 8340 26058 17186 15251 7353 24834 20816 28792 37746 13252 17631 48673 19617 3404 8181 18686 7163 38560 11077 26342 2538 29,93 31,19 27,82 45.27 43.62 29,25 28.28 43,01 13439 88.63 79,05 37,92 128,07 10735 148,49 194,67 68,69 90,92 251,02 101,69 17.64 42,19 9637 37,13 198,86 57,12 135,85 47988 56607 58966 52614 85575 82462 55309 53459 81314 254039 167544 149480 71 684 242109 202942 280 692 367988 129883 171 882 474510 192269 33367 79765 182175 70209 375917 107991 256809 75,90 89,74 9327 83,41 13536 130,43 87,48 84,56 128,62 401,83 265,02 236,99 11339 382^6 321,01 443,99 582,08 205,92 271,88 750,57 304,83 52^0 126,17 288,16 11131 594,62 170,82 40622 2433 28,30 29,89 26,49 4338 41.81 28,04 27,10 4122 128,80 84,95 75X7 3634 122,75 102,89 14232 18638 65,41 87,14 240.59 96.82 16,80 40,44 9236 3535 190.60 54,75 13021